779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellant,v.HUNTING CREEK, LTD., I, Defendant-Appellee, and VICTOR D.MERULLO, Receiver-Appellee.
85-3019
United States Court of Appeals, Sixth Circuit.
10/22/85

VACATED AND REMANDED
S.D.Ohio
ORDER
Before:  MERRITT and JONES, Circuit Judges; and BROWN, Senior Circuit Judge.


1
Upon a full consideration of the briefs filed herein, the orders entered by the United States District Court for the Southern District of Ohio, Eastern Division, on November 1, 1984, and August 13, 1985, and the oral presentations made to this Court on August 29, 1985, it is concluded that the District Court erred by denying the Department of Housing and Urban Development ('HUD') an immediate marshal sale of the property which was the subject of the District Court's Decree in Foreclosure and Judgment On Indebtedness entered on April 3, 1984, that the August 13, 1985 District Court order requiring, in essence, a private sale, will further delay HUD's right to a prompt sale of the property, and that Appellant is, therefore, entitled to receive, under the procedures set forth in 28 U.S.C. Secs. 2001(a) and 2002, a prompt public marshal sale of the foreclosed property.


2
IT IS ORDERED that the Opinion and Order of the District Court dated November 1, 1984, and Order of the District Court dated August 13, 1985, are hereby VACATED and this case REMANDED for further proceedings in accordance with this Order.